DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 12/8/20 have been received. Claims 2-11 and 14-15 have been canceled.
Claim Rejections - 35 USC § 103
3.	The rejection under 35 U.S.C. 103 as being unpatentable over Jito et al. (US 2017/0141391) in view of Matsumoto et al. (US 2014/0087263) on claims 1, 12-13, and 16-19 is/are withdrawn Applicant’s remarks have been fully considered and are persuasive.
Allowable Subject Matter
4.	Claims 1, 12, 13, and 16-19 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the invention is directed to a positive electrode active material for nonaqueous electrolyte secondary batteries, the positive electrode active material having a compound containing lithium and tungsten on a surface of primary particles of a lithium-metal composite oxide that is represented by a general formula (3): LibNi1-x-y CoxMyO2 (where 0 < x ≤ 0.15, 0 < y ≤ 0.07, x + y ≤ 0.16, and 0.95 ≤ b ≤ 1.05 are satisfied and M is at least one element selected from Mn, V, Mg, Mo, Nb, Ti, or Al) and composed of the primary particles and secondary particles formed by aggregation of the primary particles, wherein a specific surface area of the lithium-metal composite oxide measured by a BET method is 1.0 to 2.0 m2/g and a porosity measured in cross-sectional observation of the secondary particles is 0.2 to 3.5%, wherein: a porosity measured in cross-sectional observation of 2/g, an amount of tungsten contained in the compound is such that a number of atoms of W is 0.08 to 0.30 at% with respect to a total number of atoms of Ni, Co, and M contained in the positive electrode active material,
50% or more of tungsten contained in the compound is present in a form of Li4WO5, and the compound is present on the surface of the primary particles of the lithium-metal composite oxide as fine particles having a particle size of 1 to 200 nm and a coating film having a film thickness of 1 to 100 nm.
Applicant’s remarks filed in the response of 12/8/20 regarding the Jito et al. (US 2017/0141391) and Matsumoto et al. (US 2014/0087263) references have been fully considered and are persuasive.  There are no prior art that comprises the claim limitations, thus the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724